DETAILED ACTION
This Office Action is in response to the amendment filed 4/25/2020.  Claims 1-20 are pending in this application.  Claims 1, 8, and 15 are independent claims.  This Office Action is made non-final after an RCE filed 4/25/2020.

Examiner Notes
In response to the Automated Interview Request dated 1/25/2022, the Examiner attempted to contact David F. Nicholson, Reg. No. 62,888, via telephone and via email on 2/8/2022 but did not receive a reply.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites performing fractional multiplication for each of a plurality of pairs of 16-bit signed data elements to generate 32-bit result values, rounding the result values, detecting overflow in the result values, and saturating any overflowed values.
Under Prong One of Step 2A of the USPTO current eligibility guidance, limitations such as multiplication and rounding explicitly cover mathematical calculations, relationships, and/or formulas.  Moreover, detecting overflow and saturating numbers require the application of mathematical relationships and calculations, such as performing mathematical comparisons and replacing of numerical values.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites an instance of a single instruction having fields for packed source and destination operands, a decoder to decode the instruction, and execution circuitry to execute the instruction.  However, these elements are recited at a high-level of generality, i.e. as generic computer components and instructions performing generic computer functions such as mathematical calculations.  For instance, the claim fails to include any detail as to how the instruction functions to perform the recited calculations.  Thus, the limitation fails to impose any meaningful limits on practicing the abstract idea.  Furthermore, the claim fails to provide any detail as to the structure or function of the claimed decoder or execution circuitry.  As claimed, they are generic computer components that merely restate their own function.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  
The claim additionally recites storing the results into a plurality of positions of the instruction’s destination operand.  However, this is recited at a high-level of generality, i.e. as generic computer memory for storing data.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Thus, Claim 1 is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, decoding and executing an instruction having source and destination operands to perform the claimed mathematical steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Moreover, storing data in a memory is well-understood, routine, conventional activity that fails to qualify as significantly more than the judicial exception.  See MPEP 2106.05(d)(II).  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claims 2-4, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite further mathematical concepts and/or generic computer components for performing mathematics, storing data or executing instructions, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Accordingly, the claims are not patent-eligible under 35 U.S.C.
101.

As per Claims 8-11, they recite methods comprising the limitations of Claims 1-4, respectively, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claims 8-11 are rejected under the same rationale as presented in the above rejections of Claims 1-4.

As per Claims 15-18, they recite a medium comprising program code for implementing the limitations of Claims 1-4, respectively, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claims 15-18 are rejected under the same rationale as presented in the above rejections of Claims 1-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. (US 2007/0239968) in view of Paver et al. (US 2009/0300325), and in view of Tanaka et al. (US 2004/0078549).

As per Claim 1, Moyer discloses an apparatus comprising: a decoder to decode an instance of a single instruction which performs a fractional multiplication operation for a first packed data source operand, a second packed data source operand, and a packed data destination operand (Figures 1, 3 and Paragraphs 0017, 0020-0021, and 0023-0024, decode unit 28 decodes an SIMD instruction which performs fractional multiplication on packed elements in a first and second register and writes the packed result elements to a destination register);  and execution circuitry to execute the decoded instruction to: perform a fractional multiplication operation for each of a plurality of pairs of packed data elements to yield a plurality of output values, wherein each pair of the plurality of pairs includes a first packed data element of the first packed data source operand and a second packed data element at a corresponding position in the second packed data source operand (Figure 3 and Paragraphs 0017, 0020-0021, and 0023-0024, fractional multiplication is performed on pairs of corresponding packed elements from registers e.g. rA and rB, and the results packed into destination register rD);  wherein each data element is 16 bits and stores a signed value, and wherein each of the plurality of output values are 32 bits; detect whether any of the plurality of output values reflect an overflow; for any of the plurality of output values that reflect an overflow, saturate the output value (Paragraphs 0020-0021, 0023-0024, packed data elements may be signed halfwords, i.e. 16-bits, wherein the intermediate multiplication results are 32 bits, wherein overflow conditions are detected and the intermediate multiplication results are saturated). 
Moyer does not explicitly disclose the instruction having fields for a first packed data source operand, a second packed data source operand, and a packed data destination operand; each data element is a 16 bit Q15 formatted value; rounding each of the plurality of output values; and storing the plurality of rounded output values or saturated rounded output values into a corresponding plurality of positions of the packed data destination operand.
However, Moyer discloses performing fractional multiplication (i.e. without accumulation), and storing the plurality of output values generated by executing a packed vector instruction into a corresponding plurality of positions of the packed data destination operand (Figure 3 and Paragraphs 0017, 0021-0022).
Moreover, Paver discloses a fractional multiplication instruction having fields for a first packed data source operand, a second packed data source operand, and a packed data destination operand; performing the fractional multiplication; rounding each of the plurality of output values; detecting whether any of the plurality of rounded output values reflect an overflow; for any of the plurality of rounded output values that reflect an overflow, saturate the output value; and storing the plurality of rounded output values or saturated rounded output values into a corresponding plurality of positions of the packed data destination operand (Abstract and Figures 14, 18 and Paragraphs 0063-0064, 0234-0240 and Table 10, a fractional multiply instruction has field for wRn, wRd and wRm, wherein e.g. signed 16-bit fractional multiply is performed on corresponding pairs of elements from packed operand registers wRn and wRm, which generates 32-bit intermediate results which are rounded to 16 bits and saturated if overflow conditions are detected, wherein results are written to packed destination register wRd).
Finally, Tanaka similarly discloses a fractional multiplication instruction having fields for a first packed data source operand, a second packed data source operand, and a packed data destination operand; performing the fractional multiplication; rounding each of the plurality of output values; and storing the plurality of rounded output values into a corresponding plurality of positions of the packed data destination operand, wherein each data element is a 16 bit Q15 formatted value (Figure 684 and Paragraphs 0903-0909, SIMD instruction vxmulh multiplies Q15 formatted values in parallel from registers Ra and Rb and stores the higher, i.e. rounded, 16 bits in a corresponding plurality of positions in register Rc).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply implementation taught by Paver with the fractional multiply implementation of Moyer because it provides the benefit of tracking saturation result history so that action may be taken based upon the detection of saturated results (Paver, Paragraphs 0006-0007, 0256).  It also would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the SIMD implementation/instruction set with the SIMD implementation(s) of Moyer in view of Paver because it provides additional instructions and capabilities, which involves fewer limitations concerning the positions of operands handled in SIMD operations and which is capable of executing SIMD operations with a high degree of flexibility, and which enhances the speed of digital filtering and other processing (Tanaka, Paragraphs 0011-0012).

As per Claim 2, Moyer does not explicitly disclose the apparatus of claim 1, wherein the first packed data source operand is a packed data register and the second packed data source operand is a memory location. 
However, Paver discloses the first packed data source operand is a packed data register and the second packed data source operand is a memory location (Figures 14, 18 and Paragraphs 0030, 0049, 0053, 0237, 0254 and Table 10, wherein one source register specified by the instruction is a packed data registers and the other source operand may be a memory address).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply implementation taught by Paver with the fractional multiply implementation of Moyer because it provides the benefit of tracking saturation result history so that action may be taken based upon the detection of saturated results (Paver, Paragraphs 0006-0007, 0256).

As per Claim 3, Moyer discloses the apparatus of claim 1, wherein the first packed data source operand is a packed data register and the second packed data source operand is a packed data register (Figure 3 and Paragraphs 0017 and 0023-0024, the fractional multiplication operands are stored in first and second packed data registers).
Moreover, Paver also discloses the first packed data source operand is a packed data register and the second packed data source operand is a packed data register (Figures 14, 18 and Paragraphs 0030, 0049, 0053, 0237, 0254 and Table 10, the source registers specified by the instruction are packed data registers).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply implementation taught by Paver with the fractional multiply implementation of Moyer because it provides the benefit of tracking saturation result history so that action may be taken based upon the detection of saturated results (Paver, Paragraphs 0006-0007, 0256).

As per Claim 4, Moyer does not explicitly disclose the apparatus of claim 1, wherein each of the rounded plurality of output values is 16 bits. 
However, Paver discloses each of the rounded plurality of output values is 16 bits (Figure 14 and Paragraphs 0234 and 0239-0240).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply implementation taught by Paver with the fractional multiply implementation of Moyer because it provides the benefit of tracking saturation result history so that action may be taken based upon the detection of saturated results (Paver, Paragraphs 0006-0007, 0256).

As per Claim 7, Moyer discloses the apparatus of claim 1, wherein the execution circuitry is further to, responsive to a detection that at least one of the output values reflects an overflow, set a value in a control register (Figure 1 and Paragraphs 0021 and 0024, MOV flag in status register 34 is set in response to detecting an overflow in a fractional multiplication operation).
Moreover, Paver also discloses setting a value in a control register responsive to a detection that at least one of the output values reflects an overflow (Paragraphs 0030, 0234 and 0240, wCSSF register bits are set to indicate/record an overflow saturation).

As per Claims 8-11 and 14, they recite methods comprising the limitations of Claims 1-4 and 7, respectively.  Thus, Claims 8-11 and 14 are rejected under the same rationale as presented in the above rejections of Claims 1-4 and 7.

As per Claim 15, Moyer discloses a machine-readable medium storing an instruction which, when executed by a processor, causes the processor to perform a method (Figure 1 and Paragraph 0021).  The remainder of Claim 15 comprises the limitations of Claim 1.  Thus, Claims 15 is rejected under the same rationale as presented in the above rejection of Claim 1.  

As per Claims 16-18, they recite machine-readable mediums comprising the limitations of Claims 2-4, respectively.  Thus, Claims 16-18 are rejected under the same rationale as presented in the above rejections of Claims 2-4.

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view of Paver and Tanaka, and in view of Sijstermans et al. (US 6,889,242).

As per Claim 5, Moyer in view of Paver and Tanaka does not explicitly disclose the apparatus of claim 1, wherein said execution circuitry is further to: determine, based on one or more bit values of a control register, which rounding type of a plurality of candidate rounding types to utilize to round the plurality of output values. 
However, Sijstermans discloses performing vector fractional multiplication, wherein a rounding type of a plurality of candidate rounding types is determined, based on one or more bit values of a control register, to round the plurality of output values (Column 1, lines 55-57 and Column 8, lines 35-60, fractional multiply of two signed 16-bit vectors is rounded according to the 3-bit rounding mode field of a control register).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply rounding taught by Sijstermans with the fractional multiply implementation of Moyer in view of Paver and Tanaka because it provides for rounding flexibility that fosters compliance with standards, while maintaining efficient processor performance (Sijstermans, Column 1, lines 20-43).

As per Claim 6, Moyer in view of Paver and Tanaka does not explicitly disclose the apparatus of claim 5, wherein the plurality of candidate rounding types includes at least two of the following: truncate; round up; and convergent. 
However, Sijstermans discloses the plurality of candidate rounding types includes at least two of the following: truncate; round up; and convergent (Table 1, candidate rounding modes include “To infinity”, i.e. round up, and “To zero”, i.e. truncate).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply rounding taught by Sijstermans with the fractional multiply implementation of Moyer in view of Paver and Tanaka because it provides for rounding flexibility that fosters compliance with standards, while maintaining efficient processor performance (Sijstermans, Column 1, lines 20-43).

As per Claims 12-13, they recite methods comprising the limitations of Claims 5-6, respectively.  Thus, Claims 12-13 are rejected under the same rationale as presented in the above rejections of Claims 5-6.

As per Claims 19-20, they recite machine-readable mediums comprising the limitations of Claims 5-6, respectively.  Thus, Claims 19-20 are rejected under the same rationale as presented in the above rejections of Claims 5-6.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that “there are no cases where the Federal Circuit or Supreme Court, in the post-Alice framework, has found aspects within a processor itself, or the operation of the processor itself, to not be directed to patent eligible subject matter.”
The Examiner respectfully submits that Alice itself, among other Supreme Court cases, have found the implementation of a judicial exception via a generic computer or via generic computer operations (i.e. computer instructions) to be patent ineligible.  See MPEP 2106.04(a)(2)(III)(C), "Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea.”  See also MPEP 2106.05(f), “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983… The Supreme Court has identified additional elements as mere instructions to apply an exception in several cases… In Alice Corp., the claim recited the concept of intermediated settlement as performed by a generic computer. The Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer. 573 U.S. at 225-26, 110 USPQ2d at 1984. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no meaningful practical application except in connection with a computer. Benson, 409 U.S. at 71-72, 175 USPQ at 676. The claim simply stated a judicial exception (e.g., law of nature or abstract idea) while effectively adding words that ‘apply it’ in a computer.”

Applicant argues that the claimed invention is directed to “a ‘practical application’ of an apparatus having a decoder and execution circuitry to process an instance of a single instruction”.
The Examiner respectfully submits that the question of whether a claim is directed to an abstract idea or integrated into a practical application, are resolved at Step 2A, Prong Two of the USPTO current eligibility guidance.  In addition to the analysis presented in the claim rejections above, the Examiner notes that claims can recite a mental process, e.g. mathematical calculations or algorithms, even if they are claimed as being performed on a computer, and that both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes.  See MPEP 2106.04(a)(2)(III)(C), "The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea."  Thus, the recitation of a generic computer implementation or generic computer components does not preclude the claims from reciting or being directed to an abstract idea.
Moreover, limitations that are indicative of integration into a practical application at Step 2A, Prong Two include implementing a judicial exception with a particular machine, and applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Limitations that are not indicative of integration into a practical application include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.  In other words, claim element(s) that are additional to the judicial exception must impose "a meaningful limit on the judicial exception."  See MPEP 2106.04(d).  In this case, the claims recite a decoder and execution circuitry to process a computer instruction.  However, these additional elements as claimed do not provide a meaningful limit on the judicial exception.  The claims do not provide any detail as to the structure of the circuits, their architecture, their connections, etc.  The mathematical operations are claimed without any detail as to how the components function to perform the operations.  Thus, the mathematical operations are merely generally applied to a computer implementation, such as by adding the words "apply it" (or an equivalent) to the computer components, and the computer components are claimed generally as to not constitute a "particular machine".  Therefore, under the analysis at Step 2A, Prong Two, the judicial exception recited by the claims is not integrated into a practical application.

Applicant further argues that the additional elements in the claim are not generic, i.e. not mere instructions to implement an abstract idea or other exception on a computer under Prong Two or under Step 2B, because a decoder able to execute the claimed instruction does not exist.
The Examiner respectfully submits that the question of novelty is separate from the analysis performed under 35 U.S.C. 101.
Furthermore, Claim 1 (for example) does not recite a novel decoder.  As described above, the claim includes no limitations directed to the architecture or functioning of the decoder.  Instead, the claim recites “a decoder to decode…a single instruction”.  The claim does not recite processing a specific opcode, generating particular control signals or values, controlling the operation of a particular processor, or performing any particular computer action in response to decoding the instruction.  In other words, if Applicant has invented a novel decoder, the claims should reflect that invention, which may then be considered patent-eligible.
Finally Applicant provides a chart without citation from “a textbook commonly used in undergraduate courses in computer architecture.”  For the record, the Examiner notes that the chart is Figure A.26 on Page A-40 from the Fourth Edition of “Computer Architecture: A Quantitative Approach” (or Figure C.30 on Page C-44 of the Fifth Edition).  The Examiner’s copy of Figure A.26 from the Fourth Edition is scanned and attached to this Office action.

Finally, Applicant makes general allegations regarding USPTO policy, but these arguments are not directed to the rejection that was made.

Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive.

On Page 13 of the Remarks, Applicant disagrees with the characterization that the vxmulh instruction of Tanaka “multipl[ies] Q15 formatted values in parallel from registers Ra and Rb and stores the higher, i.e. rounded, 16 bits in a corresponding plurality of positions in register Rc.”
The Examiner respectfully submits that Tanaka explicitly describes performing these actions.  Tanaka states that the vxmulh instruction “multiplies the higher 16 bits of the register Ra by the lower 16 bits of the register Rb, … storing the higher 16 bits of such multiplication result in the higher 16 bits of the register Rc, and in parallel with this, … multiplies the lower 16 bits of the register Ra by the higher 16 bits of the register Rb, …storing the higher 16 bits of such multiplication result in the lower 16 bits of the register Rc.”  Moreover, Tanaka states “This instruction can be applied to a standard format (MSB-aligned) known as Q31/Q15.”  See Tanaka, Paragraphs 0907-0909.  In other words, Tanaka performs two multiplications in parallel on Q15 formatted 16-bit data which generates 32-bit results, and truncates the 32-bit results to the higher 16 bits of the results.

Applicant also argues on Page 13 that “there is no rounding going on.”
The Examiner respectfully submits that truncating results is rounding the results, specifically the rounding mode known as “round toward zero”.  See the attached documents “Rounding” and “Truncate” from Wikipedia, which recite “round toward zero (or truncate, or round away from infinity)” and “truncation always rounds toward zero”.
 
Applicant also argues on Page 13 that Paver does not describe “round each of the plurality of output values”, stating that “there is a round [in Paver], but before the saturate there is an additional shift.”
The Examiner respectfully agrees that “there is a round” in Paver, which meets the claimed limitation “round each of the plurality of output values”.  Whether there are additional actions taken subsequent to rounding is irrelevant to whether the limitation “round each of the plurality of output values” is met by the reference.

Finally, Applicant argues on Page 14 that the combination of references does not describe “…for any of the plurality of rounded output values that reflect an overflow, saturate the output value…” and argues that Moyer and Paver are not combinable.
The Examiner respectfully submits that Moyer discloses performing fractional multiplication on pairs of corresponding packed data elements to generate output values, detecting whether any of the plurality of output values reflect an overflow and for any of the plurality of output values that reflect an overflow, saturate the output value.  What Moyer fails to describe is rounding the output values prior to detecting overflow.  However, Paver similarly describes performing fractional multiplication on pairs of corresponding packed data elements to generate output values, but further rounds the output values prior to detecting whether any of the rounded output values reflect an overflow and performing saturation in response.  Therefore, the rounding operation performed as part of the fractional multiplication performed by Paver may be combined with the fractional multiplication performed by Moyer.  Specifically, while Moyer detects overflow of the output values based on the input values, the rounding and saturation detection of Paver may be combined with Moyer to perform detection on both inputs and outputs or only outputs, because it provides additional flexibility by supporting multiple additional number formats (see Paver, Table 1, saturation clamps overflows and underflows for at least eight data formats), while providing the benefit of tracking saturation result history so that action may be taken based upon the detection of saturated results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182